Pfeifer, J.,
dissenting.
{¶ 91} The fallout from this court’s decision in Scott-Pontzer v. Liberty Mut. Fire Ins. Co. (1999), 85 Ohio St.3d 660, 710 N.E.2d 1116, has resulted not from a failure of legal analysis but from a failure in insurance policy drafting. The majority today tries to fix that problem. It focuses its criticism on this court’s decision in Scott-Pontzer, but, in the end, it is the insurance policy language that is rewritten. The majority does not overrule Scott-Pontzer — it just makes it more affordable.
{¶ 92} The central dilemma in Scott-Pontzer was who is “You” in a corporate UM7UIM policy listing “You” as an insured? If “You” is the corporation, the coverage is illusory — a corporation is not capable of suffering physical or emotional damage, or even of shedding a tear. To find that ‘You” was the corporation would have meant that insurers had collected premiums for coverage that applied to no one. Certainly, no insurance company would purposely do that.
{¶ 93} The other possibility was that the “You” meant actual human beings— employees — capable of suffering injury. Was “You” someone or was it no one? The majority in Scott-Pontzer opted for the interpretation that the policy language had meaning and that coverage was available.
{¶ 94} Who constituted “You” was the sole ambiguity we needed to resolve in Scott-Pontzer. We followed our universal and longstanding precedent to construe ambiguities against the drafter of the contract, in this case, the insurer. From there, the rest of the policy language took over. There were no “in the workplace” or “in the scope of employment” limitations to the coverage. There were no ambiguities to resolve, because there was no limiting language even to consider.
{¶ 95} Today, the majority determines, as did the majority in Scott-Pontzer, that the answer to the question “Who is ‘You?’ ” is “employees.” It arrives at the same basic conclusion as the Scott-Pontzer majority, while pillorying that earlier decision. As in Scott-Pontzer, the majority here rejects outright the insurers’ *239argument that, at best, the ‘You” means only employees driving covered automobiles.
Bashein & Bashein Co., L.P.A., and W. Craig Bashein; Paul W. Flowers Co., L.P.A., and Paul W. Flowers, for appellants.
{¶ 96} Resolving the ambiguity of “You” the same way the Scott-Pontzer majority did, the majority here has found a way for that interpretation not to harm insurers. It creates some new limitations of coverage for the corporate employees that it has determined are the actual insureds. Although insurers did not include these limitations in their policies, the majority reasons that they meant to. Despite the fact that the insurers in both Scott-Pontzer and in this case argued that being on the job for the employer was not sufficient for an employee driving a personally owned vehicle to qualify for UM/UIM coverage, the majority divines that an employee who is simply acting within the scope of his employment is covered. Apparently, this court knows the intent of the insurers better than the insurers do.
{¶ 97} This court in Scottr-Pontzer determined what the policy said; today, this court determines what the policy should have said. By deciding that UM/UIM policies apply to employees acting within the scope of their employment, the majority acknowledges that coverage is actually far broader than the insurers were willing to concede. But by limiting the employees covered to include only those on the job, the majority has effectively swept away the bulk of ScottPontzer claimants, and saved the insurers from their own policy language.
{¶ 98} The decision in Scottr-Pontzer has little precedential value — the insurance contract language it interpreted has been revised and is no longer in use. The majority is not fixing a hole in our jurisprudence that is going to adversely affect any future transactions.
{¶ 99} But let us review what this court does accomplish today: (1) overrules a four-year-old case, (2) achieves that by adopting the central tenet of the case this court attacks, and (3) writes in new coverage limitations to an insurance contract that is no longer in use.
{¶ 100} The three sitting justices who are in the majority have all been applauded as practitioners of judicial restraint. As to that restraint, I am reminded of the words of the character Inigo Montoya from the movie “The Princess Bride”:
{¶ 101} ‘You keep using that word. I do not think it means what you think it means.”
Davis & Young, Henry A. Hentemann and Richard M. Garner, for appellee.
Boyk & Crossmock, L.L.C., and Steven L. Crossmock, urging reversal for amicus curiae Ohio Academy of Trial Lawyers.